* By the Court.
Two questions are referred to our [ * 89 ] decision in this case.— 1. Whether the legislature had authority, within the constitution, (the parties probably intending the declaration of rights prefixed to the constitution,) to declare a marriage of a white person with a mulatto to be absolutely null and void. It is unnecessary for us to declare any opinion we may have formed upon this question; as our opinion upon the second question, viz. whether the pauper is a mulatto, is sufficient for the decision of this action. And it is our unanimous opinion, that a mulatto is a person begotten between a white and a black. This is the definition given by the best lexicographers, and we believe it also to agree with the popular use of the term. The pauper’s father, in this case, was a mulatto, and her mother was a white woman. The pauper is then not a mulatto. According to the agreement of the parties, there must be judgment for the plaintiffs. (a)

Defendants defaulted.


 [In Spanish mulato, and in French mulatre, have the same meaning. — Ed.]